DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.   Applicant argues that an AV delay can be programmed longer or shorter than the intrinsic AH delay.  Therefore, although a shorter period than intrinsic AH is generally shorter than an intrinsic AH delay, such shorter period than intrinsic AH delay is not necessarily shorter than a programmed AV delay.  The examiner notes that the disclosure does not establish the boundaries of a programmed AV delay.  Therefore, the programmed AV delay as currently established by the disclosure would include the delay of an intrinsic AH delay or shorter than the intrinsic AH delay as taught by Shuros.  The instant disclosure provides examples where the AH interval is 50msec shorter than a sensed PR interval but does not establish that a programmed AV delay within a cardiac cycle is distinct from an intrinsic atrial-to-his bundle interval.  The examiner notes that an intrinsic atrial-to-his bundle interval is within a cardiac cycle and therefore is included within the disclosed definition of a programmed atrial-to-ventricular (AV) delay.  Furthermore, Shuros paced AH delay interval (programmed AV delay) is distinct from an intrinsic AH interval. The examiner notes that Shuros in Paragraph [0029] discloses “[t]he paced AH delay interval is shorter than an intrinsic AH delay interval”; therefore, the programmed AV conduction delay is distinct (shorter) than an intrinsic AH interval.  Since the programmed AV delay is not defined, Shuros reads on the claimed amendment of having a programmed AV delay distinct from an intrinsic AH interval.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 1-20 require “receive a programmed atrial-to-ventricular conduction delay distinct form an intrinsic atrial-to-His bundle interval”.  In support of this amendment the Applicant highlights paragraph [0082] which discloses an example of the timing circuit that delivers the his-bundle pacing (HBP) using an atrial-to-his bundle interval.  The AH interval may be a programmed atrial0to ventricular (AV) delay within a cardiac cycle.  However, the disclosure does not indicate that the programmer atrial0to ventricular conduction delay is distinct from an intrinsic atrial-to His bundle interval.  While Paragraph [0082] does provide an example where the AH interval is a programmed atrial-to ventricular delay within a cardiac cycle, the disclosure does not teach that this interval has to be distinct from an intrinsic atrial-to-His bundle interval.  In addition Paragraph [0082] discloses an example where the timing circuit 234 may time the delivery of an HBP pulse in a cardiac cycle using an atrial-to-His bundle (AH) interval and does not exclude the use of intrinsic AH intervals. Therefore the claims appears to be adding new subject matter.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4, 6-10, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Publication 2011/0264158) in view of Shuros et al (US Publication 2014/0172035).
Referring to Claims 1 and 14, as best understood, Dong et al teaches a system/method for pacing a heart, comprising: an electrostimulation circuit configured to generate stimulation pulses for delivery at one or more target sites (e.g. Figures 4 and 5 and Paragraphs [0076], [0115] and 0120]); a control circuit configured to receive a cardiac activity (e.g. Figures 2, 4 and 5, Element 111 and 112 and Paragraph [0078]), the control circuit including: a capture verification circuit configured to detect a His-bundle capture status using the received cardiac activity (e.g. Paragraph [0087-0089] discloses the processor determines a His-bundle capture); a pacing control circuit configured to control the electrostimulation circuit to: generate a His-bundle pacing (HBP) pulse to capture a His-bundle of the heart (e.g. Paragraphs [0076] and [0115]); generate a left-ventricular pacing (LVP) pulse to capture a left ventricle of the heart if the detected His-bundle capture status, in response to the HBP pulse, satisfies a specific condition (e.g. Paragraph [0115] discloses the IMD includes left ventricular pacing should His-bundle pacing become unreliable).  However, Dong et al does not explicitly disclose receive a programmed atrial-to-ventricular conduction delay distinct from an intrinsic atrial-to-His bundle interval; and deliver the HBP pulse after a time interval shorter than a programmed atrial-to-ventricular conduction delay subsequent to an atrial activity.
 	Shuros et al teaches that it is known to use paced AH (atrial-His bundle) delay interval shorter than an intrinsic AH delay interval (the examiner notes since an AH delay period is less than a AV delay period; therefore a shorter period than intrinsic AH delay is shorter than a programmed AV delay as set forth in Paragraph [0006-0007] and [0029] (Paragraph [0029] discloses that the AH delay interval is shorter than an intrinsic AH delay and therefore is  distinct from an intrinsic an AH interval) to provide physiologic activation of the ventricles and thereby correct right bundle branch block (RBBB) while maintaining intrinsic activation of the LV (e.g. Paragraph [0030]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Dong et al, with paced AH (atrial-His bundle) delay interval shorter than an intrinsic AH delay interval (the examiner notes since an AH delay period is less than a AV delay period; therefore  a shorter period than intrinsic AH delay is shorter than a programmed AV delay; and since it is shorter it is distinct form an intrinsic AH interval) as taught by Shuros et al, since such a modification would provide the predictable results of physiologic activation of the ventricles and thereby correct the RBBB while maintaining intrinsic activation of the LV.

Referring to Claim 2, Dong et al in view of Shuros et al teaches the system of claim 1, comprising an ambulatory medical device (AMD) (e.g. Figure 2, Element 105) that includes a sensing circuit (configured to sense the cardiac activity (e.g. Figure 2, Element 111), wherein the AMD is configured to be coupled to (1) a first lead associated with one or more electrodes to deliver the HBP pulse, and (2) a second lead associated with one or more left-ventricular electrodes to deliver the LVP pulse (the examiner notes that the leads are functionally recited; Dong et al discloses a first lead 65 with electrodes 66A-66C and a second lead 35 with electrodes 36A-36B and Paragraph [0120]).
Referring to Claim 3, Dong et al in view of Shuros et al teaches the system of claim 2, wherein the sensing circuit is configured to electrically couple to one or more atrial electrodes associated with the second lead to sense the atrial activity (e.g. Figure 4, Element 66 and Figures 2 and 5 and Paragraph [0114]).
Referring to Claims 4 and 15, Dong et al in view of Shuros et al teaches the claimed invention, wherein: the sensing circuit is configured to be coupled to the one or more left-ventricular electrodes associated with the second lead to sense left ventricular activity of the heart in response to the delivery of the HBP pulse (e.g. Figures 2 and 4 and Paragraph [0115]); the capture verification circuit is configured to detect the His-bundle capture status using the sensed left ventricular activity (e.g. Paragraph [0077] and [0078] discloses sensing one or more electrodes and determining characteristics of the received electrical information sensed from the heart).
Referring to Claim 6, Dong et al in view of Shuros et al teaches the system of claim 4, wherein the capture verification circuit is configured to detect the His-bundle capture status based on a morphology of the sensed left ventricular activity (e.g. Paragraphs [0078-0093]).
Referring to Claims 7 and 17, Dong et al in view of Shuros et al teaches the claimed invention, wherein: the capture verification circuit is configured to detect the His-bundle capture status including to detect a presence or an absence of direct His-bundle depolarization resulted from the delivery of the HBP pulse (e.g. Paragraph [0078-0093]); the electrostimulation circuit is configured to generate the LVP pulse to capture the left ventricle in response to an absence of direct His-bundle depolarization (e.g. Paragraph [0115]).
Referring to Claim 8, Dong et al in view of Shuros et al teaches the claimed invention, wherein: the capture verification circuit is further configured to classify the detected His-bundle capture status as one of a selective capture, a non-selective capture, a para-Hisian capture, or a loss of capture (e.g. Paragraph [0078-0093]); the electrostimulation circuit is configured to generate the LVP pulse to capture the left ventricle if the detected His-bundle capture status is classified as a para-Hisian capture or a loss of capture (e.g. Paragraphs [0078-0093] and [0115]).
Referring to Claims 9 and 18, Dong et al in view of Shuros et al teaches the claimed invention, wherein: the pacing control circuit is configured to adjust one or more HBP parameters in response to the detection of an absence of direct His-bundle depolarization (e.g. Figure 6, step 635 to 630 or Figure 7); the electrostimulation circuit is configured to generate an HBP pulse to capture the His-bundle according to the adjusted one or more HBP parameters (e.g. Figure 6, Element 605 or Figure 7).
Referring to Claims 10 and 19, Dong et al in view of Shuros et al teaches the system of claim 9, wherein the electrostimulation circuit is configured to generate an HBP pulse to capture the His-bundle using an extended bipolar HBP vector in response to the detection of an absence of direct His-bundle depolarization, the extended bipolar HBP vector comprising a His-bundle electrode and a left-ventricular electrode (e.g. Paragraph [0115] discloses using one or more other right and left ventricular pacing (bipolar)).
Referring to Claim 20, Dong et al in view of Shuros et al teaches the claimed invention, wherein the electrostimulation circuit is configured to deliver the HBP pulse and the LVP pulse concurrently with, or after a specific time delay subsequent to, the delivery of HBP pulse (e.g. Paragraph [0115] discloses delivering the LVP pulse after delivery of HBP pulse).
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Publication 2011/0264158) in view of Shuros et al (US Publication 2014/0172035), as applied above, and further in view of Ding et al (US Publication 2013/0158621).
Referring to Claims 5 and 16, Dong et al in view of Shuros et al teaches the claimed invention, except wherein: the capture verification circuit is configured to detect the His-bundle capture status using a paced His-to-left ventricular (Hp-LV) interval representing a delay of the sensed left ventricular activity relative to the delivery of the HBP pulse; the capture verification circuit is configured to detect the His-bundle capture status by comparing the Hp-LV interval to an intrinsic His-to-left ventricular (Hs-LV) interval measured during an intrinsic His-bundle activation. 	Ding et al teaches that it is known to detect the His-bundle capture status using a paced His-to-left ventricular (Hp-LV) interval representing a delay of the sensed left ventricular activity relative to the delivery of the HBP pulse; and to detect the His-bundle capture status by comparing the Hp-LV interval to an intrinsic His-to-left ventricular (Hs-LV) interval measured during an intrinsic His-bundle activation as set forth in Figure 13 and Paragraphs [0009], [0010], [0073], and [0109] to provide determining an origin of a PVC or ectopic event.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Dong et al, with known to detect the His-bundle capture status using a paced His-to-left ventricular (Hp-LV) interval representing a delay of the sensed left ventricular activity relative to the delivery of the HBP pulse; and to detect the His-bundle capture status by comparing the Hp-LV interval to an intrinsic His-to-left ventricular (Hs-LV) interval measured during an intrinsic His-bundle activation as taught by Ding et al, since such a modification would provide the predictable results of determining an origin of a PVC or ectopic event.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Publication 2011/0264158) in view of Shuros et al (US Publication 2014/0172035), as applied above, and further in view of Mathis et al (US Publication 2002/0169484).
Referring to Claim 11, Dong et al in view of Shuros et al teaches the system of claim 10, except wherein the pacing control circuit is configured to receive information about spatial proximity of each of the two or more left-ventricular electrodes to a septum between ventricles of the heart, and to determine the extended bipolar HBP vector including to select the left-ventricular electrode, from the two or more left-ventricular electrodes, based on the received information about spatial proximity. 	Mathis et al teaches that it is known to use electrode location determined by radio opaque markers for selecting the electrode near the septum as set forth in Paragraph [0087] to provide reduced temporal path.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dong et al, with using electrode location determined by radio opaque markers for selecting the electrode near the septum as taught by Mathis et al, since such a modification would provide the predictable results of reduced temporal path.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Publication 2011/0264158) in view of Shuros et al (US Publication 2014/0172035) and Scheiner et al (US Patent 6,212,434).
Referring to Claim 12, as best understood, Dong et al teaches a system for pacing a heart, comprising: an electrostimulation circuit configured to generate stimulation pulses for delivery at one or more target sites (e.g. Figures 4 and 5 and Paragraphs [0076], [0115] and 0120]) via at least first and second leads each including respective one or more electrodes (e.g. Figure 5, leads 15, 65, and 35 and electrodes 16A-D, 66A-C, 36A and 36B);a sensing circuit configured to sense a cardiac activity, including an atrial activity, via one or more electrodes (e.g. Paragraph [0113] discloses atrial sensing channel 60 (Figure 4) is coupled to electrode 66 on lead 65 or elsewhere); a control circuit configured to control the electrostimulation circuit to: generate a His-bundle pacing (HBP) pulse to capture a His-bundle of the heart (e.g. Paragraphs [0076] and [0115]); generate a left-ventricular pacing (LVP) pulse to capture a left ventricle of the heart if the detected His-bundle capture status, in response to the HBP pulse, satisfies a specific condition (e.g. Paragraph [0115] discloses the IMD includes left ventricular pacing should His-bundle pacing become unreliable).  However, Dong et al does not explicitly disclose receive a programmed atrial-to-ventricular conduction delay distinct from an intrinsic atrial-to-His bundle interval; and deliver the HBP pulse after a time interval subsequent to the sensed atrial activity; and sensing atrial activity and delivering LVP via the same lead. 	Shuros et al teaches that it is known to use paced AH (atrial-His bundle) delay interval shorter than an intrinsic AH delay interval (the examiner notes since an AH delay period is less than a AV delay period; therefore a shorter period than intrinsic AH delay is shorter than a programmed AV delay as set forth in Paragraph [0006-0007] and [0029] (Paragraph [0029] discloses that the AH delay interval is shorter than an intrinsic AH delay and therefore is  distinct from an intrinsic an AH interval) to provide physiologic activation of the ventricles and thereby correct right bundle branch block (RBBB) while maintaining intrinsic activation of the LV (e.g. Paragraph [0030]).  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Dong et al, with paced AH (atrial-His bundle) delay interval shorter than an intrinsic AH delay interval (the examiner notes since an AH delay period is less than a AV delay period; therefore  a shorter period than intrinsic AH delay is shorter than a programmed AV delay; and since it is shorter it is distinct form an intrinsic AH interval) as taught by Shuros et al, since such a modification would provide the predictable results of physiologic activation of the ventricles and thereby correct the RBBB while maintaining intrinsic activation of the LV. 	Scheiner et al teaches that it is known to use a single lead with electrodes implanted within the atrium for sensing having a curved or bias portion and electrodes in the left ventricle of the heart for delivering therapy as set forth  Figure 14, Column 17, lines 3-15 and lines 63-65 and Column 18, lines 3-14 to provide passive attachment to the heart in the atrium which will allow the distal end of the lead to be more stably fixed within the heart and/or to enhance the electrical sensing capability of the electrode in the atrium (e.g. Column 17, lines 3-15.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dong et al, with use a single lead with electrodes implanted within the atrium for sensing and electrodes in the left ventricle of the heart for delivering therapy as taught by Scheiner et al, since such a modification would provide the predictable results of passive attachment to the heart in the atrium which will allow the distal end of the lead to be more stably fixed within the heart and/or to enhance the electrical sensing capability of the electrode in the atrium.
Referring to Claim 13, Dong et al in view of Shuros et al and Scheiner et al teaches the claimed invention, wherein the electrostimulation circuit is configured to deliver the HBP pulse and the LVP pulse concurrently with, or after a specific time delay subsequent to, the delivery of HBP pulse (e.g. Paragraph [0115] discloses delivering the LVP pulse after delivery of HBP pulse).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792